Title: IV. An Additional Instruction to the Committee of the States, [ca. 29 April 1784]
From: Jefferson, Thomas
To: 


          
            [ca. 29 Apr. 1784]
          
          That the Committee of the states be authorized and instructed
          To appoint proper persons to enquire into the quality of pure silver in the Spanish milled dollars of different dates in circulation with us from the best assays which have been made.
          To enquire in like manner into the fineness of all other the coins which may be found in circulation within these states.
          To report to the Committee the result of these enquiries by them to be laid before Congress.
          To appoint also proper persons to enquire what are the proportions between the values of fine gold and fine silver at the markets of the several countries with which we are or probably may be connected in commerce, and what would be a proper proportion here, having regard to the average of their values at those markets and to other circumstances, and to report the same to the Committee by them to be laid before Congress.
          To prepare an Ordinance for establishing the Unit of money within these states, for subdividing it, and for striking coins of gold, silver and copper on the following principles.
          That the money Unit of these states shall be equal in value to a Spanish milled dollar containing so much fine silver as the enquiry before directed shall shew to be contained on an average in dollars of the several dates in circulation with us.
          That the Unit shall be divided into fractions decimally expressed.
          That there shall be a coin of silver of the value of an Unit.
            
              one other of the same metal of the value of one tenth of an Unit.
              one other of copper of the value of the Hundreth of an Unit.
            
          That there shall be a coin of gold of the value of ten Units, according to the report before directed and the judgment of the committee thereon.
          
          That for the convenience of paiment there shall also be a gold coin of 5. units, and silver coins of ½, 2/10 and 5/100 of a [unit].
          That the alloy of the said coins of gold and silver shall be equal in weight to one eleventh part of the fine metal.
          That there be proper devices for these coins.
          That measures be proposed for preventing their diminution and also their currency and that of any others when diminished.
          That the several foreign coins be described and classed in the said Ordinance, the fineness of each class stated and it’s value by weight estimated in Units and fractions of Units decimally expressed. And that the said draught of an ordinance be reported to Congress at their next meeting for their consideration and determination.
        